DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0274323) (Yamamoto).
In reference to claims 1-3 and 5, Yamamoto teaches a honeycomb structure including a honeycomb structure body ([0012]) (corresponding to a honeycomb filter). The honeycomb structure body has a pillar shape and includes porous partition walls defining a plurality of cells serving as fluid passages extending from an inflow end face to an outflow end face ([0029]; [0049]) (corresponding to a pillar-shaped honeycomb structure body having a porous partition wall disposed to surround a plurality of cells which serve as fluid through channels extending from a first end face to a second end face). The partition walls contains 85% by mass or more of cordierite ([0047]) (corresponding to the partition wall is composed of a material containing cordierite as a main component thereof).
	Yamamoto further teaches a plugging portion configured to plug either one end of the cells formed in the honeycomb structure body ([0017]) (corresponding to a plugging portion provided at an open end on the first end face or the second end face of each of the plurality of cells). 
	Yamamoto further teaches a porosity of the partition walls is from 45 to 65% and an open frontal area of pores having an equivalent circle diameter of 10 μm or more among pores open on surfaces of the partition walls is from 25 to 35% ([0031]; [0037]) (corresponding to a porosity of the partition wall is 60 to 70%; open porosities of the pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm are 25% or more). Yamamoto further teaches a pore density of pores having an equivalent circle diameter of 10 μm or more among pores open on surfaces of the partition walls is from 350 to 1,000 pores/mm2 ([0031]; [0039]) (corresponding to a number per unit area of pores which exists at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 1000 per mm2 or more).
Yamamoto teaches a range which overlaps the presently claimed range.
Yamamoto differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Yamamoto, because overlapping ranges have been held to establish prima facie obviousness.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US 2015/0251124).
In reference to claims 1 and 3-5, Okazaki teaches a ceramic honeycomb structure ([0002])
(corresponding to a honeycomb filter). The ceramic honeycomb structure has a large number of
flow paths partitioned by porous cell walls ([0018]) (corresponding to a honeycomb structure
body having a porous partition wall disposed to surround a plurality of cells). FIGS. 1 and 2
shows the ceramic honeycomb filter 10 including porous cell walls 2 defining the large number
of outlet-side-sealed flow paths 3 and inlet-side-sealed flow paths 4, an exhaust gas flows into
the outlet-side-sealed flow paths 3 opening on the inlet-side end surface 8 ([0004]-[0005])
(corresponding to a pillar-shaped honeycomb structure body; a plurality of cells which serve as
fluid through channels extending from a first end face to a second end face).
Okazaki further teaches the exhaust-gas-inlet or exhaust-gas-outlet side of flow paths plugged alternately ([0083]) (corresponding to a plugging portion provided at an open end on the first end face or the second end face of each of the plurality cells). The materials of cell walls constituting the ceramic honeycomb structure is cordierite ([0081]; [0085]) (corresponding to the partition wall is composed of a material containing cordierite as a main component thereof).
Okazaki further teaches the porous cell walls have a porosity of 40-60% and a median pore diameter of 7-18 µm ([0048]; [0066]; [0072]) (corresponding to a porosity of the
partition wall is 60 to 70%, an average pore diameter of the partition wall is 10 to 20 µm). The
ceramic honeycomb structure has an average cell wall thickness of 9.0-12 mil (0.229-0.305 mm)
(i.e., 229-305 µm) ([0077]) (corresponding to a thickness of the partition wall is 152 to 305 µm).
Okazaki further teaches a density of pores open on cell wall surfaces having equivalent
circle diameters of 10 µm or more and less than 40 µm is 400/mm2 or more ([0064]) (corresponding to a number per unit area of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 1000 per mm2 or more).
Okazaki teaches a range which overlaps the presently claimed range.
Okazaki differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by Okazaki, because overlapping ranges have been held to establish prima facie obviousness.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 2, Okazaki teaches the limitations of claim 1, as discussed above. Given
that the ceramic honeycomb structure of Okazaki is substantially identical to the present claimed
honeycomb filter in composition, structure and produced by a substantially identical process
(Okazaki, [0084]-[0133]), it is clear that the ceramic honeycomb structure of Okazaki would
inherently have open porosities of the pores which exist at the surface of the cell walls and which
have equivalent circle diameters exceeding 3.0 µm are 25% or more.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okumoto (JP 2018-058726).
The examiner has provided a machine translation of JP 2018-058726 Abstract and Description with the Office Action mailed 06/24/2022. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claim 1, Okumoto teaches a porous honeycomb structure containing cordierite
as a main component ([0009]) (corresponding to a honeycomb filter). The porous honeycomb
structure has a columnar shape extending in the axial direction, an inlet end surface on the exhaust gas inlet side, an outlet end surface on the exhaust gas inlet side when used as an exhaust gas filter and a plurality of flow paths extending in parallel with each other in the axial direction between the inlet end surface and the outlet end surface; each flow path is formed of a partition wall ([0014]) (corresponding to a pillar-shaped honeycomb structure body having a porous partition wall disposed to surround a plurality of cells which serve as fluid through channels extending from a first end face to a second end face).
Sealing portions are provided on the exit end surface side of some of the flow paths and in some of these flow paths the inlet end surface is opened and the outlet end surface is sealed ([0015]) (corresponding to a plugging portion provided at an open end on the first end face or the second end face of each of the plurality of cells). The porous honeycomb structure contains cordierite as a main component ([0010]) (corresponding to the partition wall is composed of a material containing cordierite as a main component).
Okumoto further teaches the porous honeycomb structure has a D50 is 15 µm or more and 20 µm or less, D90 of 25 µm or more and 30 µm or less and D10 is 3 µm or more and 7 µm or less, wherein D10 corresponds to a particle size corresponding to accumulative 10% accumulated from the smaller particle size, D50 corresponds to a particle size corresponding to a cumulative 50% and D90 corresponds to a cumulative 90% from the smaller particles size ([0031]). Okumoto further teaches the cordierite raw material contains an additive, the additive is a pore-forming material having a D50 of the pore-forming material is 10 to 100 µm ([0039];[0060];[0064]).
The instant application’s Specification discloses the cordierite raw forming material and organic pore former must satisfy expression (1) and expression (2) in order to provide a number per unit area of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 600 per mm2 or more, wherein expression (1) : Da50/(Da90-Da10) ≥ 0.50 and expression (2): |log10Da50-log10Db50| ≤ 0.50 at paragraphs [0040]-[0042]. Given that Okumoto teaches a Da10 = 3-7 µm, Da50 = 15-20 µm, Da90 = 25-30 µm and Db50 = 10-100 µm, it is clear Okumoto satisfies expression (1) and (2) (i.e., 15/(30-3) = 0.56 ≥ 0.50; log10(15)-log10(10) = 0.18 ≤ 0.50), therefore the partition wall inherently has a number per unit area of pores which exist at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 600 per mm2 or more.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 2, Okumoto teaches the limitations of claim 1, as discussed above. Given that the porous honeycomb structure of Okumoto is substantially identical to the present claimed honeycomb filter in composition, structure and produced by a substantially identical process, it is clear that the porous honeycomb structure of Okumoto would inherently have open porosities of the pores which exist at the surface of the cell walls and which have equivalent circle diameters exceeding 3.0 µm are 25% or more.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 3, Okumoto teaches the limitations of claim 1, as discussed above. Okumoto further teaches the porosity of the porous honeycomb structure is 55 to 70% ([0029]) (corresponding to a porosity of the partition wall is 60 to 70%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 5, Okumoto teaches the limitations of claim 1, as discussed above.
Okumoto further teaches the thickness of the partition wall is 4 to 10 mil, 0.102 to 0.254 mm
(i.e., 102 to 254 µm) ([0019]) (corresponding to a thickness of the partition wall is 152 to 305
µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okumoto as applied to claim 1 above, and further in view of Melscoet-Chauvel et al. (US 2008/0004171) (Melscoet-Chauvel).
In reference to claim 4, Okumoto teaches the limitations of claim 1, as discussed above.
Okumoto does not explicitly teach an average pore diameter of the partition wall is 10 to 20 µm, as presently claimed.
Melscoet-Chauvel teaches a cordierite ceramic honeycomb article ([0009]). Melscoet- Chauvel further teaches for best strength and thermal shock resistance the cordierite ceramic material has a porosity is in the range of 65≤porosity≤75%, a median pore size 15≤d50≤28 µm and a mean coefficient of thermal expansion from 25 to 800ºC., CTE (25-800) is less than or equal to 15×10-7/ºC ([0038]) (corresponding to an average pore diameter to the partition wall is 10 µm to 20 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In light of the motivation of Melscoet-Chauvel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the porosity and median pore size (d50) fall within the ranges of  65≤porosity≤75% and 15≤d50≤28 µm and a CTE (25-800) be less than or equal to 15×10-7/ºC, in order to provide the porous honeycomb structure having good strength and thermal shock resistance, and thereby arriving at the presently claimed invention. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Melscoet-Chauvel.
In reference to claim 4, Yamamoto teaches the limitations of claim 1, as discussed above.
Yamamoto does not explicitly teach an average pore diameter of the partition wall is 10 to 20 µm, as presently claimed.
Melscoet-Chauvel teaches a cordierite ceramic honeycomb article ([0009]). Melscoet- Chauvel further teaches for best strength and thermal shock resistance the cordierite ceramic material has a porosity is in the range of 65≤porosity≤75%, a median pore size 15≤d50≤28 µm and a mean coefficient of thermal expansion from 25 to 800ºC., CTE (25-800) is less than or equal to 15×10-7/ºC ([0038]) (corresponding to an average pore diameter to the partition wall is 10 µm to 20 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In light of the motivation of Melscoet-Chauvel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the porosity and median pore size (d50) of the partition walls of Yamamoto fall within the ranges of  65≤porosity≤75% and 15≤d50≤28 µm and a CTE (25-800) of the partition walls of Yamamoto be less than or equal to 15×10-7/ºC, in order to provide good strength and thermal shock resistance in the honeycomb structure, and thereby arriving at the presently claimed invention. 

Response to Arguments
Applicant's request that the double patenting rejections be held in abeyance is noted. However, the double patenting rejection will be maintained until such time as the rejection is properly overcome (see MPEP IB and IB1).

In response to amended claim 1, the previous Claim Objections and 35 U.S.C. 112(b) rejections of record are withdrawn.

In response to amended claim 1, which now recites a honeycomb filter comprising a number per unit area of pores which exists at a surface of the partition wall and which have equivalent circle diameters exceeding 3.0 µm is 1000 per mm2 or more, it is noted that Okazaki (US 2012/0317947) no longer meets the presently claimed limitations. Rather Okazaki discloses a density of pores open on the cell wall surfaces having equivalent coracle diameters of 10 µm or more and less than 40 µm is preferably 900/mm2 or less ([0049]). Therefore, the previous 35 U.S.C. 103 rejections over Okazaki are withdrawn from record. However, the amendment necessitates a new set of rejections, discussed above.

Applicant primarily argues:
“The PTO’s assertion is erroneous because the PTO is clearly relying upon impermissible hindsight reconstruction in an attempt to meet the number per unit area of pores limitation recited in the last paragraph of claim 1. It is impermissible for the PTO to assert a §103 rejection by using claim 1 as a template and then relying upon the present specification as a guide to fill the gaps missing from the disclosure in Okumoto.
However, even if the PTO’s rejection is not based on impermissible hindsight reconstruction, there is nothing in the record to support the PTO’s assertion that the honeycomb filter disclosed in Okumoto would have inherently met the number per unit area of pores limitation recited in the last paragraph of claim 1. To this end, a person of ordinary skill in the art would have understood that the disclosure in paragraph [0031] of Okumoto is directed to values of D90, D50, and D10 of the pore diameter of the partition wall of the honeycomb filter, which is not the same as the values of D(a)90, D(a)50, and D(a)10 of the cordierite forming raw material particles that are required to determine whether Expressions (1) and (2) described in the present specification would have been satisfied. This understanding is supported by paragraphs [0044] and [0059] of Okumoto, which disclose actual ranges of D50, but not D90 and D10, of the cordierite forming raw material used to form the honeycomb filter. Therefore, Okumoto fails to teach or suggest values of D90, D50, and D10 of the cordierite forming raw material particles, which would have been necessary to determine whether the honeycomb filter would have satisfied Expressions (1) and (2) and met the number per unit area of pores recited in the last paragraph of claim 1.”
Remarks, p. 6-7
The examiner respectfully traverses as follows:
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Okumoto at paragraph [0031] discloses:
“Here, D10 corresponds to a particle size corresponding to a cumulative 10% accumulated from the smaller particle size, D50 corresponds to a particle size corresponding to a cumulative 50%, and D90 corresponds to a cumulative 90% accumulated from the smaller particle size. The particle size to be used.”
In light of the disclosure of Okumoto, it is clear the D10, D50 and D90 disclosed by Okumoto correspond to the particles to be used in the porous honeycomb structure and not a pore size. Therefore, Okumoto teaches a D90, D50, and D10 of the cordierite forming raw material particles, which are necessary to determine whether the honeycomb filter would have satisfied Expressions (1) and (2) and inherently meet the number per unit area of pores recited in the last clause of claim 1.
Therefore, Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784